Relator, Royce W. Crim, through his petition for a writ of procedendo, seeks an order from this court requiring the respondent, Judge Jose Villanueva, to render rulings with regard to a "petition seeking termination of sentence pursuant to [R.C.] 5145.01 for want of subject matter jurisdiction" and a "motion for judgement (sic) on the pleading[s] Civil Rule 12(c) (sic) and stay of judgement (sic)" as filed in the underlying case of State v. Crim, Cuyahoga County Court of Common Pleas Case No. CR-272115. The respondent has filed a motion for summary judgment.
Attached to the motion for summary judgment is a copy of a journal entry, as journalized on December 2, 1998, which demonstrates that the respondent has rendered rulings with regard to the relator's motions as filed in CR-272115. The relator's petition for a writ of procedendo is thus moot.State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5; State exrel. Jerningham v. Cuyahoga County Court of Common Pleas
(1996), 74 Ohio St.3d 278.
Accordingly, the respondent's motion for summary judgment is granted. Costs to respondent.
Writ denied.
ANN DYKE, J., CONCURS
                                _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE